Citation Nr: 9924470	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, with arthritic changes, currently 
evaluated as 10 percent disabling.
 

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had over 20 years active military service ending 
with his retirement in October 1972.

This matter arises from a March 1998 rating decision 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 1998, the veteran 
initiated and completed an appeal.  In June 1999, the veteran 
and his spouse testified before the undersigned member of the 
Board sitting at the RO.  

The Board notes that the veteran's claim for an increased 
rating for a right knee injury is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Service connection was established for residuals of an 
injury to the right knee with arthritic changes by rating 
decision in February 1976 based on an inservice injury to the 
right knee suffered in 1971.  

2.  There is no medical evidence of record to relate the 
veteran's right shoulder disorder to his service-connected 
right knee disability or any fall caused by giving way of the 
right knee.

3.  The record includes a medical diagnosis of rheumatoid 
arthritis and medical evidence suggesting a relationship 
between the rheumatoid arthritis and the veteran's military 
service.

4.  The preponderance of the evidence shows that veteran's 
rheumatoid arthritis was not manifested during his military 
service or within one year of discharge, nor is it otherwise 
related to his military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right shoulder disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for rheumatoid arthritis is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's period of active military service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, as 
pertinent to the veteran's claim for right shoulder 
disability, service connection may be granted for disability 
shown to be proximately due to, or the result of (either 
caused or aggravated by) a service-connected disorder.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the instant case, the veteran asserts that the injury he 
sustained to his right shoulder, which resulted in a torn 
rotator cuff, was the result of his service-connected right 
knee giving way and causing a fall.  He also maintains that 
the rheumatoid arthritis, which was diagnosed in 1996, began 
during service.  He contends that the right knee 
osteoarthritis diagnosed during service was actually 
rheumatoid arthritis, thus he should be granted service 
connection. 

A.  Right Shoulder.

The record includes a medical diagnosis of current right 
shoulder disability as evidenced by medical records 
documenting treatment for bursitis in 1990 and for a rotator 
cuff tear in August 1996.  The Caluza requirement of a 
medical diagnosis of current disability has therefore been 
met.  However, there is no medical evidence linking current 
right shoulder disability to service or to a service-
connected disability.  

At this point, the Board observes that service medical 
records do show treatment for a contusion to the right 
shoulder in February 1957.  However, the lack of subsequent 
right shoulder complaints and normal clinical examinations 
during the remainder of the veteran's long period of military 
service leads to the conclusion that there was no residual 
disability attributable to the 1957 injury.  Indeed, it does 
not appear that the veteran even claims such a relationship.  
Rather, the veteran maintains that he injured his right 
shoulder in 1996 when his service-connected right knee gave 
way.  In other words, the essential theory of recovery being 
advanced is on the basis of secondary service connection 
under 38 C.F.R. § 3.310.  However, a review of medical 
records documenting the August 1996 right shoulder rotator 
cuff tear does not show that the veteran reported any fall 
due to his right knee.  The pertinent records simply show 
that the veteran reported that he was swinging his right arm 
at a bee and felt a "pop" in his arm.  

During his June 1999 hearing, the veteran testified that he 
hurt his right shoulder when he was trying to get away from a 
yellow jacket.  He stated that he turned quickly to get away 
and his knee gave out and he threw his arm out and it just 
"snapped."  He testified that he tore tendons in his 
shoulder and did not believe he would have done so if his 
knee had not given out.  While acknowledging the veteran's 
assertions and testimony, the record as it stands does not 
include any medical evidence showing that the 1996 right 
shoulder injury was in any manner due to the service-
connected right knee.  The Board presumes the credibility of 
the veteran's testimony with regard to how he hurt his right 
shoulder.  See King v. Brown, 5 Vet. App. 19 (1993).  
However, there is still no medical evidence that the 
veteran's right shoulder disability is proximately due to or 
the result of a service-connected disorder.  The Board must 
therefore view the right shoulder claim as not well-grounded.  
38 U.S.C.A. § 5107(a). 

The Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for right shoulder disability.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

B.  Rheumatoid Arthritis. 

There is also a medical diagnosis of rheumatoid arthritis, 
and the Board further notes a comment by A. Juliane Jenkins, 
M.D. in a May 1996 treatment record which appears to 
constitute medical evidence of a nexus to service to well-
grounded the claim.  Specifically, in that report Dr. Jenkins 
listed a diagnosis of osteoarthritis, especially in the right 
knee.  She further commented that she believed it "likely 
that the [veteran's] arthritis is rheumatoid arthritis rather 
than osteoarthritis.  Given the fact that service connection 
has already been established for right knee disability with 
arthritic changes, the Board views Dr. Jenkins' comment 
(assuming it to be true) as sufficient to satisfy the medical 
nexus requirement to well-ground the claim.  

However, after reviewing the record, the Board also concludes 
that the clear preponderance of the evidence is against a 
finding that the veteran's rheumatoid arthritis is in any way 
related to service or the right knee arthritis which has been 
conceded as being related to service.  Service connection for 
the right knee disability was established in 1976, 
approximately 20 years before the first medical diagnosis of 
rheumatoid arthritis.  The record also shows that the 
service-connected right knee disorder is the result of an 
inservice injury.  Service records show that the veteran 
sustained a basketball injury to his right knee in 1971 and 
was diagnosed with chondromalacia.  His separation 
examination report of 1972 noted a diagnosis of 
patellofemoral arthritis.  Numerous medical records over the 
years show clear diagnoses of degenerative arthritis 
associated with the right knee.  It appears that the veteran 
developed multiple joint symptoms in the 1990's which were 
diagnosed as being due to rheumatoid arthritis.  In view of 
the totality of the medical evidence clearly documenting 
degenerative arthritis of the right knee over the years, the 
Board is unable to find that the veteran's contention 
regarding a misdiagnosis of his arthritis has any merit.  
With regard to Dr. Jenkins' comment, it is not clear whether 
she based such comment on any review of the veteran's service 
and post-service medical records which clearly document a 
right knee injury with resulting degenerative arthritis of 
the right knee.  Her comment is therefore of diminished 
probative value, and in light of the overall medical record, 
is not persuasive.  

The Board also notes that at the June 1999 personal hearing, 
the veteran stated that his doctors had not linked his 
condition to service.  He said that the doctors could not 
tell him what caused rheumatoid arthritis.  

In sum, the Board must conclude that entitlement to service 
connection for rheumatoid arthritis is not warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise permit favorable action as to this 
issue. 


ORDER

The claims of entitlement to service connection for right 
shoulder disability as secondary to a service-connected right 
knee disability and for rheumatoid arthritis, are not well-
grounded.  To this extent, the appeal is denied. 


REMAND

After a preliminary review of the record with regard to the 
veteran's claim for an increased rating for his service-
connected right knee disability, the Board is of the opinion 
that further development is necessary.  It does not appear 
that there has been a VA examination of the right knee since 
1976, and the veteran has testified as to increased 
symptomatology as well as being told that knee replacement 
surgery was his only option.  Under the circumstances, the 
Board believes a VA examination is necessary to allow for 
proper review of his increased rating for right knee 
disability claim. 

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination of his right 
knee to ascertain the current severity of 
his service-connected disability which 
has been evaluated for rating purposes as 
traumatic arthritis. The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
studies and tests (including X-ray 
studies) deemed medically advisable 
should be accomplished.  The examiner 
should clearly report range of motion of 
the right knee together with any evidence 
of additional functional loss due to 
pain, fatigue, incoordination and 
weakness, including during flare-ups.  
The examiner should also report whether 
there is evidence of recurrent 
subluxation and/or lateral instability.  

2.  After completion of the above, and 
any additional development which the RO 
deems necessary, the RO should review the 
expanded record to determine whether an 
increased rating should be granted for 
the veteran's right knee disability.  The 
RO should also consider whether a 
separate rating is warranted based on any 
found instability of the right knee.  If 
the increased rating is not granted, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and argument in connection with his appeal. 

 

		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

